
	
		I
		112th CONGRESS
		2d Session
		H. R. 5815
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2012
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit deceptive practices in Federal
		  elections.
	
	
		1.Short titleThis Act may be cited as the
			 Deceptive Practices and Voter
			 Intimidation Prevention Act.
		2.Deceptive
			 practices in elections
			(a)Civil
			 action
				(1)In
			 generalSubsection (b) of
			 section 2004 of the Revised Statutes (42 U.S.C. 1971(b)) is amended—
					(A)by striking
			 No person and inserting the following:
						
							(1)No
				person
							; and
				
					(B)by inserting at
			 the end the following new paragraph:
						
							(2)No person, whether
				acting under color of law or otherwise, shall knowingly deceive any other
				person regarding—
								(A)the time, place,
				or manner of conducting a general, primary, run-off, or special election for
				the office of President, Vice President, presidential elector, Member of the
				Senate, Member of the House of Representatives, or Delegate or Resident
				Commissioner to the Congress; or
								(B)the qualifications
				for or restrictions on voter eligibility for any election described in
				subparagraph
				(A).
								.
					(2)Private right of
			 action
					(A)In
			 generalSubsection (c) of section 2004 of the Revised Statutes
			 (42 U.S.C. 1971(c)) is amended—
						(i)by striking
			 Whenever any person and inserting the following:
							
								(1)Whenever any
				person
								;
				and
						(ii)by adding at the
			 end the following new paragraph:
							
								(2)Any person
				aggrieved by a violation of subsection (b)(2) may institute a civil action or
				other proper proceeding for preventive relief, including an application in a
				United States district court for a permanent or temporary injunction,
				restraining order, or other
				order.
								.
						(B)Conforming
			 amendments
						(i)Subsection (e) of
			 section 2004 of the Revised Statutes (42 U.S.C. 1971(e)) is amended by striking
			 subsection (c) and inserting subsection
			 (c)(1).
						(ii)Subsection (g) of
			 section 2004 of the Revised Statutes (42 U.S.C. 1971(g)) is amended by striking
			 subsection (c) and inserting subsection
			 (c)(1).
						(b)Criminal
			 penaltySection 594 of title 18, United States Code, is
			 amended—
				(1)by striking
			 Whoever and inserting the following:
					
						(a)IntimidationWhoever
						;
				and
				(2)by adding at the
			 end the following:
					
						(b)Deceptive
				acts
							(1)Prohibition
								(A)In
				generalIt shall be unlawful for any person to knowingly deceive
				another person regarding the time, place, or manner of an election described in
				subparagraph (B), or the qualifications for or restrictions on voter
				eligibility for any such election, with the intent to prevent such person from
				exercising the right to vote in such election.
								(B)ElectionAn
				election described in this subparagraph is any general, primary, run-off, or
				special election for the office of President, Vice President, presidential
				elector, Member of the Senate, Member of the House of Representatives, or
				Delegate or Resident Commissioner to the Congress.
								(2)PenaltyAny
				person who violates paragraph (1) shall be fined not more than $100,000,
				imprisoned not more than 1 year, or
				both.
							.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			3.Reporting false
			 election information
			(a)In
			 generalAny person may report to the Assistant Attorney General
			 of the Civil Rights Division of the Department of Justice, or the designee of
			 such Assistant Attorney General, any act of deception regarding—
				(1)the time, place,
			 or manner of conducting a general, primary, run-off, or special election for
			 Federal office; or
				(2)the qualifications
			 for or restrictions on voter eligibility for any general, primary, run-off, or
			 special election for Federal office.
				(b)Corrective
			 action
				(1)In
			 generalExcept as provided in paragraph (2), not later than 48
			 hours after receiving a report under subsection (a), the Assistant Attorney
			 General shall investigate such report and, if the Assistant Attorney General
			 determines that an act of deception described in subsection (a) occurred,
			 shall—
					(A)undertake all
			 effective measures necessary to provide correct information to voters affected
			 by the deception, and
					(B)refer the matter to
			 the appropriate Federal and State authorities for criminal prosecution.
					(2)Reports within
			 72 hours of an electionIf a report under subsection (a) is
			 received within 72 hours before the election described in such subsection, the
			 Assistant Attorney General shall immediately investigate such report and, if
			 the Assistant Attorney General determines that an act of deception described in
			 subsection (a) occurred, shall immediately undertake all effective measures
			 necessary to provide correct information to voters affected by the deception
			 and shall immediately refer the matter to the appropriate Federal and State
			 authorities for criminal prosecution.
				(3)Regulations
					(A)In
			 generalThe Attorney General shall promulgate regulations
			 regarding the methods and means of corrective actions to be taken under
			 paragraphs (1) and (2). Such regulations shall be developed in consultation
			 with the Election Assistance Commission, civil rights organizations, voting
			 rights groups, State election officials, voter protection groups, and other
			 interested community organizations.
					(B)Study
						(i)In
			 generalThe Attorney General, in consultation with the Federal
			 Communications Commission and the Election Assistance Commission, shall conduct
			 a study on the feasibility of providing the corrective information under
			 paragraphs (1) and (2) through public service announcements, the emergency
			 alert system, or other forms of public broadcast.
						(ii)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Attorney
			 General shall submit to Congress a report detailing the results of the study
			 conducted under clause (i).
						(c)Reports to
			 Congress
				(1)In
			 generalNot later than 90 days after any primary, general, or
			 run-off election for Federal office, the Attorney General shall submit to the
			 appropriate committees of Congress a report compiling and detailing any
			 allegations of deceptive practices submitted pursuant to subsection (a) and
			 relating to such election.
				(2)Contents
					(A)In
			 generalEach report submitted under paragraph (1) shall
			 include—
						(i)detailed
			 information on specific allegations of deceptive tactics;
						(ii)any
			 corrective actions taken in response to such allegations;
						(iii)the
			 effectiveness of any such corrective actions;
						(iv)any
			 suit instituted under section 2004(b)(2) of the Revised Statutes (42 U.S.C.
			 1971(b)(2)) in connection with such allegations;
						(v)statistical
			 compilations of how many allegations were made and of what type;
						(vi)the
			 geographic locations of and the populations affected by the alleged deceptive
			 information; and
						(vii)the status of
			 the investigations of such allegations.
						(B)ExceptionThe
			 Attorney General may withhold any information that the Attorney General
			 determines would unduly interfere with an on-going investigation.
					(3)Report made
			 publicThe Attorney General shall make the report required under
			 paragraph (1) publicly available through the Internet and other appropriate
			 means.
				(d)Federal
			 officeFor purposes of this section, the term Federal
			 office means the office of President, Vice President, presidential
			 elector, Member of the Senate, Member of the House of Representatives, or
			 Delegate or Resident Commissioner to the Congress.
			(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Attorney General such sums as may be necessary to carry out this
			 section.
			
